Citation Nr: 1216393	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-50 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an increased rating for asthma, currently evaluated as 30 percent disabling.

Entitlement to an increased rating for residuals of a left wrist fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran had active service from October 1987 to July 1990.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By letter dated in April 2012, the appellant was advised that the Veterans Law Judge of the Board who had conducted his hearing in August 2010 was no longer employed by the Board.  The Veteran was provided the option to testify at another hearing before a Veterans Law Judge who would adjudicate the appeal.  In a response received later that same month, the Veteran indicated he wanted to appear at another hearing before a Veterans Law Judge of the Board via a video-conference hearing from the local RO.  In view of the foregoing, the Veteran must be scheduled for a video-conference hearing before a Veterans Law Judge of the Board prior to appellate consideration of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing at the local RO before a Veterans Law Judge of the Board.  Notice of the scheduled hearing should be provided to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


